Citation Nr: 1826093	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected disability.

2.  Entitlement to service connection for circulation problems of the bilateral legs (claimed as leg pain), to include as secondary to service-connected disability.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a skin condition of the bilateral arms.

5.  Entitlement to service connection for leukocytosis.

6.  Entitlement to service connection for a vision disability, to include as secondary to service-connected fracture of the nose and left orbital rim.

7.  Entitlement to special monthly compensation (SMC) based on aid and attendance.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney at Law


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was before the Board in February 2016 at which time it was remanded for additional evidentiary development.  The Board finds that there has been substantial compliance with the claims of service connection for leukocytosis and a skin disability of the bilateral arms.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  However, as detailed below, the Board finds that the RO did not fully comply with the remand instructions with regard to the remaining issues on appeal, thus, another remand is required with respect to those issues.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board observes that in a May 2016 rating decision, the RO granted an effective date of February 28, 1994 for the award service connection for status post coronary artery disease.  Additionally, the RO assigned a 30 percent disability rating from February 28, 1994 and a 60 percent rating from August 31, 2010.  In August 2016, the Veteran filed a timely notice of disagreement (NOD) with regard to the assigned disability ratings.  A statement of the case (SOC) has not been issued.  Generally, the filing of a NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over it at this time.

The Board observes that the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was also remanded by the Board in the February 2016 decision.  However, service connection for the above-mentioned disability was granted in a January 2018 rating decision.  The grant of service connection constitutes a full award of the benefit sought on appeal with respect to this claim.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial rating or effective date assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, the issue is not in appellate status at this juncture.

The issues of entitlement to service connection for loss of vision, headaches, circulation problems of the bilateral lower extremities, and hypertension; entitlement to SMC based on the need for aid and attendance; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A skin disability of the bilateral arms has not been present during the period of the claim.

2.  Leukocytosis has not been present during the period of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin condition of the bilateral arms have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for leukocytosis have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist with respect to the issues adjudicated in this decision.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran asserts that service connection is warranted a skin condition of the bilateral arms and leukocytosis.

Service treatment records are negative for treatment for or a diagnosis of a skin condition of the bilateral arms or leukocytosis.  Notably, at the time of the April 1969 miliary separation examination, clinical evaluation of the Veteran's bilateral upper extremities and skin was normal.  Additionally, laboratory testing was normal with no indication of leukocytosis.

Post-service medical records are similarly negative for a diagnosis of a skin disability of the bilateral arms.  VA clinical records note an assessment of leukocytosis in 2010.  However, the records do not show that the condition persisted or has been present at any time since the filing of the Veteran's service connection claim in January 2012.  

The Veteran underwent a VA skin disease examination in November 2016.  Regarding his arms, the Veteran reported that "they blotch up" and that he cuts himself easily.  He also stated that his skin was paper thin.  Itching was rare and the Veteran denied acne type lesions.  With regard to pertinent physical findings, it was documented that the Veteran's skin on his arms, chest, and back is thin with wrinkling.  There were a few scattered ecchymoses, which was found to be consistent with aging, history of cigarette smoking, and sun exposures.  There was no specific dermatologic diagnosis.  

The examiner opined that the Veteran does not have a diagnosis of a skin condition of the bilateral arms that is at least as likely as not incurred in or caused by service, to include herbicide exposure.  In so finding, she noted that the Veteran's examination is not consistent with chloracne and objective evidence is absent of a diagnosis of or treatment for chloracne.  She further noted that the Veteran does not have a specific skin condition.  His skin is consistent with aging in someone with sun exposure and history of cigarette use.  The examiner reported that the Agency for Toxic Substances and Diseases Registry review of herbicides does not find causation of thinned skin by herbicides.

The Veteran was also provided a VA hematologic and lymphatic conditions examination in November 2016 in connection with his leukocytosis claim.  Following examination of the Veteran and review of the claims file, the examiner opined that the Veteran did not have a hematologic diagnosis.  In this regard, she noted that the Veteran does not have leukemia or other hematologic malignancy.  Per the medical literature provided in conjunction with the medical opinion, she noted that the Veteran's very minimally elevated white cell count on some occasions is a normal variant.  He has had normal responses to infections with higher white blood cell counts, but again, this is normal and the elevations resolved normally with treatment of the infection.  

Analysis

After carefully considering the record on appeal, the Board finds that the record does not establish that the Veteran currently has a skin condition of the bilateral arms or leukocytosis, nor has he had the claimed conditions at any time during the appeal period.

As noted herein Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board has reviewed the record on appeal and can find no indication that the Veteran currently has a skin condition of the bilateral arms or leukocytosis, nor has he identified any such evidence.  Although the Veteran was found to have wrinkling skin on his arms and a few scattered ecchymoses at the time of the November 2016 VA examination, it was determined that such findings are consistent with aging, history of cigarette smoking, and sun exposures.  The examiner concluded that there was no finding of a specific skin condition.  The Board finds that even assuming for the sake of argument that the Veteran does have a current skin disability, the record contains no indication that it is causally related to his active service.  As explained above, the examiner determined that the Veteran did not have a skin condition of the bilateral arms that is at least as likely as not incurred in or caused by service, to include herbicide exposure.  She explained that his skin is consistent with aging in someone with sun exposure and history of cigarette use.  The Board notes that there is no other probative evidence of record which contradicts the examiner's findings.  

With regard to the Veteran's leukocytosis, the clinical evidence indicates that he was diagnosed with the claimed condition in 2010.  However, subsequent clinical records are negative for a finding of leukocytosis.  Further, the November 2016 VA examiner expressly concluded that there was no diagnosis of the claimed condition.  Based on the foregoing, the Board finds that the Veteran does not currently have leukocytosis, nor has he had the condition for any period of the claim.  Even if the Veteran did have leukocytosis during the appear period, he would not be able to receive compensation.  Under applicable regulation, the term disability means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2017); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  There is no evidence of an underlying disability and there was no showing that it was an ultimate factor in developing a chronic disease or disability.  The Veteran did not currently have any findings, signs or symptoms due to a hematologic or lymphatic disorder.  Leukocytosis itself is not a disability.  It is a laboratory finding.  The VA examiner indicated that the Veteran's very minimally elevated white cell count on some occasions is a normal variant.  He has had normal responses to infections with higher white blood cell counts, but again, this is normal and the elevations resolved normally with treatment of the infection.  The Veteran has not provided any evidence to contradict the VA examiner's findings.  

Absent probative evidence that the Veteran currently has a skin condition of the bilateral arms or leukocytosis or has had the claimed conditions at any time since military service, there is no basis upon which to grant the claims.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In summary, the record on appeal contains no indication that a skin condition of the bilateral arms or leukocytosis have been present at any time since the filing of the Veteran's service connection claims.  The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Absent any indication that the Veteran currently has a skin condition of the bilateral arms or leukocytosis, the Board finds that the preponderance of the evidence is against the claims.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin condition of the bilateral arms is denied.

Entitlement to service connection for leukocytosis is denied.



REMAND

Loss of Vision

Pursuant to the Board's February 2016 remand instructions, the RO was to obtain an opinion as to whether the Veteran's vision loss disability was caused by service or any incident therein, or alternatively, was caused or aggravated by the Veteran's service-connected fracture of the nose and left orbital rim. 

The Veteran was provided a VA examination in November 2016 in connection with his claim.  The examiner diagnosed history of orbital fracture of the left eye, bilateral floaters, and bilateral cataracts.  The examiner opined that the diagnosed conditions were not caused by, aggravated by, or related to service.  Her opinions were supported by a detailed rationale.  However, the examiner failed to provide an opinion as to whether the conditions were caused or aggravated by the Veteran's service-connected fracture of the nose and left orbital rim.  Thus, additional remand is required for full compliance with the Board's previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Circulation Problems of the Bilateral Legs 

In pertinent part, in the Board's February 2016 remand directives, the RO was to obtain an opinion regarding the etiology of the Veteran's disability manifested by circulation problems of the bilateral legs.  It was requested that the clinician provide opinions as to whether the claimed condition was incurred during active service or is otherwise related or attributable to any disease, injury, or event during service.   The examiner was also to state whether the condition was caused or aggravated by a service-connected disability.  

The Veteran was provided an appropriate VA examination in November 2016.  Following evaluation of the Veteran and review of the claims file, the examiner concluded that the Veteran does not have a diagnosis of peripheral vascular disease (PVD) and his history is not consistent with vascular claudication.  Notwithstanding, the examiner opined that the Veteran's claimed circulation problems of the bilateral legs is not due to service, to include exposure to herbicides.  Additionally, she opined that the condition is not due to or aggravated by a service-connected disability, to include coronary artery disease (CAD)/ischemic heart disease (IHD) and scars.  She opined that the circulation problems of the bilateral legs are most likely due to the Veteran's history of smoking cigarettes.

The examiner provided a detailed rationale regarding her opinion that the condition was not related to the Veteran's military service or secondary to the Veteran's service-connected scars.  While the examiner detailed that coronary artery disease and circulation problems of the legs are both examples of atherosclerosis, she did not provide a clear rationale to support her opinion that the Veteran's circulation problem of the bilateral lower legs was not caused or aggravated by his service-connected CAD.  Stegall, supra.  As such, an addendum opinion must be obtained on remand.  

Headaches

The Board's February 2016 remand instructions requested that the RO obtain an opinion regarding the etiology of the Veteran's headache condition.  Specifically, the examiner was to provide an opinion as to whether the condition was incurred during his active service or is otherwise related or attributable to any disease, injury, or event during service, including the injury sustained to his face in 1967 and complaints of headaches and head injury on his April 1969 separation report of medical history. 

An addendum opinion was obtained in November 2016.  The examiner opined that the Veteran's headache disability is not due to service.  In so finding, she noted that the objective evidence is absent of a chronic headache condition with an onset during active duty.  The Veteran was released from active duty in 1969.  There was no objective evidence of headaches until 2004, 35 years after service.  At separation, the Veteran complained of headaches, however; no headache diagnosis was made.  

Notwithstanding the forgoing, the examiner did not discuss whether the condition was related to or attributable to injury sustained to the Veteran's face in 1967.  The Board observes that service connection has been awarded for a fracture of the nose and left orbital rim caused by the 1967 in-service injury.  In light of the foregoing, remand for full compliance with the Board's prior remand is warranted.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Hypertension

In the February 2016 remand directives, the Board requested that an opinion be obtained to determine whether the Veteran's hypertension was caused by military service, to include herbicide exposure, and whether the condition was caused or aggravated by a service-connected disability.  

The Veteran was provided a VA examination in November 2016.  Following examination, the examiner opined that the Veteran's hypertension was not caused by military service, to include herbicide exposure.  She also determined that the condition was not caused by the Veteran's service-connected CAD.  However, she did not provide an opinion regarding aggravation of the Veteran's hypertension by a service-connected disability as requested.  Stegall, supra.  Thus additional remand is required.

SMC and TDIU

As resolution of the claims remanded herein may have an impact on the issues of entitlement to SMC and entitlement to a TDIU, these issues are inextricably intertwined.  Harris v. Derwinski,1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the Veteran's claims of entitlement to SMC and entitlement to a TDIU should be held in abeyance, pending the development and readjudication of the other claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a suitably qualified VA clinician regarding the nature and etiology of the Veteran's vision loss disability.  Access to records in the Veteran's electronic claims file should be made available to the clinician for review in connection with his or her opinion.  A VA examination may be provided if deemed appropriate.

The clinician must identify all vision disabilities diagnosed since January 2012, to include history of orbital fracture of the left eye, bilateral floaters, and bilateral cataracts.  Thereafter, the examiner is to provide opinions to the following:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's vision disability was caused by his service-connected facture of the nose and left orbital rim?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's vision disability has been aggravated (chronically worsened) by service-connected fracture of the nose and left orbital rim?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for all VA medical opinions is required. 

2.  Obtain an opinion from a suitably qualified VA clinician regarding the nature and etiology of the Veteran's disability manifested by circulation problems of the bilateral lower extremities.  Access to records in the Veteran's electronic claims file should be made available to the clinician for review in connection with his or her opinion.  A VA examination may be provided if deemed appropriate.

The clinician is to provide opinions to the following:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's disability manifested by circulation problems of the bilateral lower extremities was caused by the Veteran's service-connected disabilities?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's disability manifested by circulation problems of the bilateral lower extremities has been aggravated (chronically worsened) by a service-connected disability?  (The Veteran's service-connected disabilities are scars, CAD, PTSD, and fracture of the nose and left orbital rim).

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for all VA medical opinions is required.

3.  Obtain an opinion from a suitably qualified VA clinician regarding the nature and etiology of the Veteran's headache disability.  Access to records in the Veteran's electronic claims file should be made available to the clinician for review in connection with his or her opinion.  A VA examination may be provided if deemed appropriate.

The examiner is to provide opinions to the following:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's headache disability was caused by his service-connected fracture of the nose and left orbital rim?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's headache disability has been aggravated (chronically worsened) by service-connected fracture of the nose and left orbital rim?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for all VA medical opinions is required. 

4.  Obtain an opinion from a suitably qualified VA clinician regarding the nature and etiology of the Veteran's hypertension.  Access to records in the Veteran's electronic claims file should be made available to the clinician for review in connection with his or her opinion.  A VA examination may be provided if deemed appropriate.

The clinician is to provide opinions to the following:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was caused by the Veteran's service-connected disabilities?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's disability hypertension has been aggravated (chronically worsened) by a service-connected disability?  (The Veteran's service-connected disabilities are scars, CAD, PTSD, and fracture of the nose and left orbital rim).

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for all VA medical opinions is required.

5.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


